Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Edward Chestnut petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration of the order dénying Chestnut’s Motion Arresting Judgment. He seeks an order from this court to compel the district court to act. Our review of the district court’s docket reveals that the district court entered a text order denying Chestnut’s motion for reconsideration on September 28, 2015. Accordingly, because the district court has recently ruled on Chestnut’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.